Citation Nr: 1013207	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chloracne.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for chloracne, assigning a 
10 percent disability rating.

In an August 2008 decision, the Board denied entitlement to 
an evaluation in excess of 10 percent for chloracne.  The 
Veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint 
motion to vacate the Board's decision and remand the 
Veteran's claim for readjudication.  In a September 2009 
Order, the Court granted the motion, vacated the Board's 
August 2008 decision, and remanded this case to the Board 
for readjudication.

The Veteran testified before a Veterans Law Judge (VLJ) who 
is no longer employed by the Board in April 2008 at a Travel 
Board hearing at the RO; a transcript is of record.  The 
Veteran indicated in January 2010 that he does not wish to 
appear at another hearing before a different VLJ, and would 
like his case to be considered on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's November 2005 VA examination, the examiner 
observed that there was confluent scarring and pitting on 
the Veteran's back.  The examiner described the scarring as 
"rather disfiguring."  At the Veteran's July 2007 VA 
examination, it was observed that he had multiple scars and 
pits on his neck, back, buttocks, and the posterior aspects 
of his legs.

It has been held that VA has a duty to broadly address 
claims for compensation.  The Court stated in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental 
health disability claim includes any mental disability which 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record.  The record herein shows that the Veteran has scars 
as a result of his chloracne.  However, the claim for an 
increased evaluation for chloracne has not been considered 
under the diagnostic codes for rating scars.  

Under the criteria in effect when the Veteran filed his 
claim, Diagnostic Code (DC) 7800 provided ratings for 
disfigurement of the head, face, or neck.  Note (1) to 
DC 7800 provided that the 8 characteristics of 
disfigurement, for purposes of rating under 38 C.F.R. § 
4.118, were: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).
Underlying soft tissue is missing in an area exceeding 
six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provided that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck 
was rated 10 percent disabling.  A skin disorder of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement, was 
rated 30 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, was 
rated 50 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement, was 
rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provided that tissue loss 
of the auricle was to be rated under DC 6207 (loss of 
auricle), and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss 
of one eye), as appropriate.  Note (3) provided that 
unretouched color photographs were to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118. 

Diagnostic Code 7801 provided ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) were 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) were rated 20 
percent disabling.  Scars in an area or areas exceeding 72 
square inches (465 sq. cm.) were rated 30 percent disabling.  
Scars in an area or areas exceeding 144 square inches (929 
sq. cm.) were rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provided that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, would be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provided that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provided ratings for scars, other than 
the head, face, or neck, that were superficial or that do 
not cause limited motion.  DC 7803 provided ratings for 
superficial unstable scars, and DC 7804 provided ratings for 
superficial, painful scars.  Since the highest available 
evaluations under DCs 7802, 7803 and 7804 were 10 percent, 
which is the Veteran's current evaluation, they are not for 
application in the present case.  See 38 C.F.R. § 4.118.  

Diagnostic Code 7805 provided that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

On October 23, 2008, during the course of the present 
appeal, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 
7805 were revised.  The most recent revisions to these 
diagnostic codes are applicable only to claims filed on or 
after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  Because the Veteran's claim was filed before this 
date, the version of DCs 7800, 7801, 7802, 7803, 7804, and 
7805 which became effective on October 23, 2008, is not 
applicable to the instant case.  See id.

The record contains photographs of the Veteran's skin.  
Unfortunately, it is beyond the expertise and authority of 
the Board to determine whether the Veteran's scars are deep 
and nonlinear, superficial or nonlinear, or unstable or 
painful.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgments in resolving medical 
questions).

In view of the foregoing, the current record is inadequate 
to render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence not of record which pertains 
to the claim for an increased initial 
evaluation for chloracne.  The RO 
should also invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to 
undergo a VA examination for his 
chloracne.  The claims file, to include 
a copy of this Remand, must be made 
available to the examiner, and the 
reports of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.

a.  All appropriate tests and 
studies and/or consultation(s) 
should be accomplished (with all 
findings made available to the 
examiner(s) prior to the completion 
of his or her report), and all 
clinical findings should be reported 
in detail

b.  In order to ensure that only the 
service-connected skin disorder is 
evaluated for compensation purposes, 
the examiner should identify any 
non-service-connected skin disorders 
which are present, and distinguish 
their symptoms from those related to 
chloracne.

c.  The examiner should then 
describe the Veteran's scars that 
are due to his service-connected 
chloracne.  This should include 
specifically stating the area in 
square inches or centimeters of the 
scars, other than those on the head, 
face, or neck, that are deep or that 
cause limited motion.  The examiner 
should also describe the nature and 
measurements of any scars on the 
head, face, or neck.  He/she should 
also state the percentage of the 
Veteran's face and neck, as well as 
the percentage of his entire body, 
that is affected by deep acne.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim for an 
increased initial evaluation for 
chloracne.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

